In a negligence action to recover damages for personal injuries plaintiff appeals from an order of the Supreme Court, Nassau County (McGinity, J.), dated October 1, 1980, which granted defendant’s motion to vacate an order of attachment and dismiss the action. Order reversed, on the law, with $50 costs and disbursements, and motion denied. The affirmative defense pleaded, that “[t]he jurisdiction in the instant case, if any is in Rem”, is not the “sufficiently particularized” objection to quasi in rem jurisdiction necessary to preserve the objection and thereby obtain dismissal based on a retroactive application oí Rush v Savchuk (444 US 320) (see Gager v White, 53 NY2d 475, 489). Lazer, J. P., Mangano, Gibbons and Gulotta, JJ., concur.